               Case 4:20-mj-70885-MAG Document 9 Filed 07/23/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHAEL A. RODRIGUEZ (NYBN 4938262)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3717
 7        FAX: (510) 637-3724
          Michael.Rodriguez@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO.: 20-70885-MAG
                                                      )
14           Plaintiff,                               ) [PROPOSED] ORDER
                                                      ) DETAINING DEFENDANT
15      v.                                            )
                                                      )
16   DUSTIN ALLEN MOONEY,                             )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19

20                               ORDER OF DETENTION PENDING TRIAL
21           On July 1, 2020, a Criminal Complaint was filed in the Northern District of California charging
22 the defendant, Dustin Allen Mooney, with violating Title 18, United States Code, Section 922(g)(1) –

23 felon in possession of a firearm and ammunition. Defendant made his initial appearance on July 20,

24 2020.

25           A detention hearing was held on July 22, 2020 with the Court and all parties and Pretrial
26 Services appearing via a Zoom video conference. At the detention hearing, the defendant was present
27 via video appearance by consent and represented by his attorney, Assistant Federal Public Defender

28 Graham Archer. The defendant waived his personal appearance and consented to appearance by video.

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL

30
              Case 4:20-mj-70885-MAG Document 9 Filed 07/23/20 Page 2 of 3




 1 Pretrial Services submitted a Pre-Bail Report, which recommended detention, based on a conclusion that

 2 defendant was a danger to the community. The parties submitted proffers and arguments.

 3          Upon consideration of the court file, the parties’ proffers at the detention hearing, and the Pre-

 4 Bail Report prepared by Pretrial Services, the Court finds by clear and convincing evidence that no

 5 condition or combination of conditions will reasonably assure the safety of the community.

 6 Accordingly, the Court orders the defendant detained pending trial.

 7          This Order supplements the Court’s findings at the detention hearing and serves as written

 8 findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).

 9          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

10 whether pretrial detention is warranted. In reaching its decision, the Court has considered those factors,

11 including:

12          (1) the nature and circumstances of the offense charged;

13          (2) the weight of the evidence against the person;

14          (3) the history and characteristics of the person including, among other considerations, ties to

15          the community, employment, past conduct and criminal history, and record of court appearances;

16          and,

17          (4) the nature and seriousness of the danger to any person or the community that would be posed

18          by the person’s release.

19 See 18 U.S.C. § 3142(g).

20          After considering all of the facts and proffers presented at the hearing, including the information

21 contained in the Pretrial Services report, the Court finds, by clear and convincing evidence, that no

22 condition or combination of conditions will reasonably assure the safety of the community, including

23 because of: (1) the defendant’s recent history of violence, specifically the charged conduct where the

24 defendant is alleged to have assaulted a federal security guard in February 2020, as well as his recent

25 misdemeanor conviction in July 2020 for assaulting a woman believed to be his girlfriend; and (2) the

26 defendant’s mental health concerns, including allegations that he had stopped taking his prescribed
27 medication for treatment of his mental health diagnoses, and his admission to Pretrial Services that he

28 experiences auditory hallucinations.

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL

30
              Case 4:20-mj-70885-MAG Document 9 Filed 07/23/20 Page 3 of 3




 1          The Court has reviewed and considered the defense’s request at the hearing that the defendant be

 2 placed at a halfway house or residential treatment facility, but finds that none of these proffered

 3 solutions, or any combination of conditions, will reasonably assure the safety of any other person and

 4 the community.

 5          Accordingly, pursuant to 18 U.S.C. § 3142, IT IS HEREBY ORDERED THAT:

 6          (1)    Defendant is committed to the custody of the Attorney General for confinement in a

 7                 corrections facility separate, to the extent practicable, from persons awaiting or serving

 8                 sentences or being held in custody pending appeal;

 9          (2)    Defendant be afforded reasonable opportunity for private consultation with his counsel;

10                 and,

11          (3)    on order of a court of the United States or on request of an attorney for the government,

12                 the person in charge of the corrections facility in which Defendant is confined shall

13                 deliver Defendant to an authorized Deputy United States Marshal for the purpose of any

14                 appearance in connection with a court proceeding.

15          This Order is without prejudice to reconsideration at a later date if circumstances change.

16

17 IT IS SO ORDERED.

18

19          July 23, 2020                                 _______________________________
                                                                HON. SALLIE KIM
20                                                              United States Magistrate Judge
21

22

23

24

25

26
27

28

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL

30
